Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation #1180 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change March 3, 2008 Item 3 News Release The news release dated March 3, 2008 was disseminated through Marketwire. Item 4 Summary of Material Change Canplats Resources Corporation announced the results of a further six reverse-circulation drill holes completed in the Represa Zone of the Camino Rojo project in the State of Zacatecas, Mexico. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated March 3, 2008. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 3rd day of March, 2008. March 3, 2008 TSX Venture Symbol: CPQ CAMINO ROJO DRILLING CONTINUES TO INTERSECT BROAD ZONES OF GOLD-SILVER-LEAD-ZINC
